DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6 and 7 are objected to because of the following informalities:  
Claim 3 should depend on claim 2.
Claims 6 and 7 should depend on claim 5.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“biometric information storage unit” in claim 1 (memory; see specification paragraph [0040]);

“a notification unit” in claim 1 (via main monitor 86, sub monitor 87, speaker, display; see paragraphs [0021]-[0023]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the detection electrode", “the first value” and “the second value” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami (JP 2002298126A, Translation provided in the IDS).
As of claim 1, Ikegami discloses a biometric authentication device, comprising:
 a biometric information sensor to read biometric information of a user (via fingerprint information input unit 1; see fig. 1; also see paragraph [0015]); 
a biometric information storage unit to pre-register biometric information of a registered person as registered biometric information for verification (Ikegami discloses that the captured images are used for authentication/verification, hence comprising a storage unit; see paragraphs [0018]-[0019]); 
a determination unit to determine whether or not a captured image captured by the biometric information sensor is suitable for biometric authentication, and to perform biometric authentication by comparing the captured image to the registered biometric information registered in the biometric information storage unit when the determination unit determines that the captured image is suitable for the biometric authentication (see paragraph [0019] “if it is determined that the fingerprint authentication is suitable the process proceeds to a predetermined collation process by fingerprint authentication function unit; see paragraphs [0015] and [0019]) ; and 
a notification unit to issue a notification indicating that the captured image is unsuitable for the biometric authentication, wherein, when the determination unit determines that the captured image is unsuitable for the biometric authentication, the determination unit does not perform the biometric authentication and causes the notification unit to notify that the captured image is unsuitable for the biometric authentication (“if it is determined fingerprint is not suitable for fingerprint authentication 
As of claim 8, Ikegami discloses that the determination unit calculates an area of an image of the biometric information of the user and determines that the captured image is unsuitable for the biometric authentication when the calculated area of the image of the biometric information of the user is not more than a third notification threshold value (via determining whether an image input from a fingerprint input device has been input with an area suitable for collation and image with a small area is discarded; see paragraph [0009]).  
As of claim 10, Ikegami discloses the notification unit issues a notification using sound, display, or a combination of sound and display (via performing a notification using a display means or an audio output means; see paragraph [0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (JP 2002298126A) in view of Inami et al. (JP 2017052380A, provided in the IDS).
As of claims 2-4, Ikegami discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly discloses extracting characteristic features (center point, bifurcation points, endpoints an deltas of the fingerprint) as claimed in claims 2-4.
Inami discloses that when extracting feature points (characteristic features) such as center points, branch points, end points or deltas and performing fingerprint authentication based on the similarity of the feature points, it is merely a widely known technique in fingerprint authentication. Inami discloses that a control unit collates the feature points of the fingerprint pattern, determines the similarity according to the number of matching feature points and determines whether the operator is the registrant are unregistered (see paragraphs [0065]-[0066] and [0071]-[0072]).
From the teaching of Inami it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize feature point extraction and comparison as taught by Inami to properly perform fingerprint authentication.
Claim 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (JP 2002298126A) in view of Takeda et al. (JP 2000166900A; provided in the IDS).

Takeda discloses generating a binary read image based on the capacitance of electrodes (see paragraph [0012]).
From the teaching of Takeda it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ikegami to include the function of generating a binary read image based on the capacitance of electrodes as taught by Takeda in order to design a highly efficient fingerprint sensor.	
As of claim 9, Takeda discloses that the determination unit calculates the area of the image of the biometric information of the user as the number of the detection electrodes of the biometric sensor that are assigned the first value or the second value (via main and sub electrodes; see paragraph [0013]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Setchell et al. (US Pub 2018/0349939) discloses a biometric authentication system wherien a user computing device 110 captures a facial image that comprises incorrect dimensions, if part or all of the user's 101 face is occluded, or if the image is too dark or too bright, the user computing device 110 rejects the invalid facial image and displays a request directing the user 101 to capture a subsequent facial image (see paragraph [0102]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NABIL H SYED/Primary Examiner, Art Unit 2683